UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON BRONTA MAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:08-cr-00331-FL-1)


Submitted:   June 27, 2011               Decided:   September 21, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Payne, Shallotte, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Jennifer E. Wells, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlton         Bronta       May     appeals           his    conviction            and     300-

month sentence for one count of conspiracy to distribute and

possess with intent to distribute 50 grams or more of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006) (“Count

One”);    one      count          of    distribution            of       five    grams       or       more   of

cocaine    base         in    violation          of       21     U.S.C.         § 841(a)(1)           (“Count

Two”); one count of possession with intent to distribute five

grams    or     more         of    cocaine        base         in    violation          of    21       U.S.C.

§ 841(a)(1)         (“Count            Three”);       one       count       of    possession            of   a

firearm       by    a    convicted          felon           in       violation          of    18       U.S.C.

§§ 922(g)(1),           924       (2006)     (“Count            Four”);          and    one       count      of

possession of a firearm in furtherance of a drug trafficking

offense in violation of 18 U.S.C. § 924(c) (“Count Five”).                                                   He

argues that the district court erred in denying his motion to

suppress certain evidence, that insufficient evidence supported

his conviction, and that the court erred in its drug quantity

finding for sentencing.                  We affirm.

              May       was       indicted        after          police         executed          a    search

warrant   on       his       home,      catching          him       in    the    act     of   trying         to

dispose of cocaine base in the toilet, and discovering firearms,

currency, more cocaine base, digital scales and drug packaging

materials.         Prior to executing the warrant, police arranged a

controlled         purchase             wherein       an        informant,             Tyrone         Kenney,

                                                      2
purchased      fourteen      grams    of    cocaine      base     from    May     for    $400.

After he was arrested and read his Miranda * warnings, May made

inculpatory statements to police indicating that he owned the

firearms despite his prior felony conviction and had distributed

significant quantities of cocaine and cocaine base.

              May    moved    prior    to     trial     to    suppress      the    evidence

seized during the search.              He argued that the address listed on

the affidavit for his home is actually shared by three trailer

homes and the warrant was thus not sufficiently particularized.

The   magistrate      judge       recommended       denying       the    motion       and   the

district court adopted that recommendation.

              At    trial,    the    Government         adduced    evidence       from      the

police who arranged the controlled purchase and executed the

warrant,      as     well    as      Kenney       and    another        witness,        George

Jefferson, who testified that they frequently purchased cocaine

and cocaine base from May.                 May’s witnesses testified that May

was not a drug dealer and that they did not observe May sell

Kenney cocaine base on the day of the controlled purchase.                                  May

was convicted of each count of the indictment.

              Prior    to    sentencing,          the   Probation       Office    issued      a

presentence investigation report (“PSR”) indicating that based

on    the    amount   of     cocaine       base     sold     to   Kenney,       the     amount

       *
           Miranda v. Arizona, 384 U.S. 436 (1966).



                                              3
recovered       from   the    home,    and     the     amount    May     stated    in    his

interview       with    police,       for      sentencing        purposes,        May    was

accountable for 3304 grams of cocaine base.                        May objected, but

the district court indicated that because it was contemplating

sentencing May to the statutory mandatory minimum, disputing the

drug quantity would be an academic exercise.                      May ultimately was

sentenced to 300 months’ imprisonment, the statutory mandatory

minimum    pursuant      to    21     U.S.C.     § 841(b)(1)(A)          (2006)    and   18

U.S.C. § 924(c) (2006).             He noted a timely appeal.



                              I.    Motion to Suppress

            May argues that the district court erred in denying

his    motion    to    suppress.        He   claims      error    in     four   respects:

(1) that the warrant was facially defective; (2) that the good

faith exception should not apply; (3) that the seizure of the

firearms was not authorized by the warrant or the plain view

exception;       and   (4)    that     his   statements         were     fruits    of    the

illegal arrest.          We review the factual findings underlying a

district court’s ruling on a motion to suppress for clear error

and the court’s legal conclusions de novo.                             United States v.

Kelly, 592 F.3d 586, 589 (4th Cir.), cert. denied, 130 S. Ct.

3374    (2010).        When    evaluating        the    denial     of    a   suppression

motion, we construe the evidence in the light most favorable to

the Government, the prevailing party below.                      Id.

                                             4
             a.    Validity of the Warrant

             May first claims that the warrant was invalid on its

face because it was not sufficiently particular in describing

the place to be searched.               The validity of a search warrant is

reviewed under the totality of the circumstances, determining

whether the issuing judge had a substantial basis for finding

there was probable cause to issue the warrant.                            Illinois v.

Gates, 462 U.S. 213, 238-39 (1983); United States v. Grossman,

400 F.3d 212, 217 (4th Cir. 2005).                   We afford great deference to

the probable cause determination of the issuing judge.                            United

States v. Allen, 631 F.3d 164, 173 (4th Cir. 2011).                           We avoid

applying    “‘hypertechnical’           scrutiny       of   affidavits    lest    police

officers be encouraged to forgo the warrant application process

altogether.”           United    States       v.    Robinson,   275    F.3d   371,      380

(4th Cir. 2001) (quoting Gates, 462 U.S. at 236).

             The requirement for particularity in warrants “ensures

that   the        search        will     be        carefully     tailored     to        its

justifications, and will not take on the character of the wide-

ranging exploratory searches the Framers intended to prohibit.”

Maryland v. Garrison, 480 U.S. 79, 84 (1987).                        The particularity

requirement       is   satisfied       when    an    officer    in   possession      of    a

search warrant describing a particular place to be searched can

reasonably    ascertain         and    identify       the   intended     place     to     be

searched.     Steele v. United States, 267 U.S. 498, 503 (1925).

                                              5
              The gravamen of May’s objection to the warrant is that

there are three trailer homes, located near one another, that

share the same address.                 We are not persuaded by his argument.

The application for the warrant described May and his vehicle,

and the police involved were familiar with May and his home.

Other courts of appeal have upheld the validity of a warrant

where,      as    here,    a    potential       ambiguity        is   remedied        by     the

warrant’s reference to the owner of the property or the subject

of the search.           See, e.g., United States v. Durk, 149 F.3d 464,

466 (6th Cir. 1998) (warrant not invalid when one part of the

description of the premises to be searched is inaccurate, but

the description has other parts that identify the place with

particularity);          United    States       v.    Bedford,     519    F.2d    650,       655

(3d Cir. 1975)           (noting     that       warrant        lacking     any        physical

description of particular apartment is valid if it specifies the

name   of    the       occupant    of    the    apartment       against     which       it    is

directed);        United       States      v.       Gitcho,     601      F.2d    369,        371

(8th Cir. 1979)           (stating      that        personal     knowledge       of     agents

executing        the    warrant    of    particular       premises       intended       to    be

searched validated a search pursuant to a warrant providing the

incorrect        address).         Here,    it       is   clear    that    the        officers

executing the warrant knew which trailer home was to be searched

and there was minimal risk of mistake.                         We accordingly conclude

that May’s argument is without merit.

                                                6
            Because      we     conclude       that      the     warrant      was    not

overbroad, we need not address whether the officers’ conduct was

reasonable for the purposes of the United States v. Leon, 468

U.S. 897, 922-26 (1987) good faith exception.



            b.    Firearms Seizure

            May   next       argues     that   the    firearms     were      improperly

seized.     He argues that because the warrant application only

listed specific drugs, and items indicating the possession and

sale of controlled substances, and did not specifically list

firearms, the seizure of the firearms was outside the warrant’s

scope.    We do not agree.

            In    United       States     v.     Ward,     171     F.3d      188,    195

(4th Cir. 1999),        we   stated     that   “guns     are    tools   of    the   drug

trade     and     are        commonly      recognized          articles      of     drug

paraphernalia.”         Thus, under the plan language of the warrant

application, the seizure of firearms was authorized.                          Moreover,

because the officers were lawfully present in the home and the

firearms were discovered in the open, they were properly seized

under the plain view doctrine.                 See United States v. Williams,

592 F.3d 511, 521 (4th Cir. 2010) (describing the scope of the

plain view doctrine).




                                           7
              c.   May’s Statements to Police

              May next argues that his statements to police were

invalid as fruits of the illegal search.                            The Fourth Amendment

requires   the      suppression          of    evidence       that       is    the     fruit    of

unlawful police conduct.                 Wong Sun v. United States, 371 U.S.

471, 484 (1963).          Because the search was valid, May’s claim that

the statements must be suppressed fails.



                         II.    Sufficiency of the Evidence

              May next argues that the evidence was insufficient to

support    any     of     his     five    convictions.              We    review       de     novo

challenges to the sufficiency of the evidence supporting a jury

verdict.           United       States        v.     Kelly,        510    F.3d        433,     440

(4th Cir. 2007).            “A defendant challenging the sufficiency of

the evidence faces a heavy burden.”                        United States v. Foster,

507 F.3d 233, 245 (4th Cir. 2007).                      We review a sufficiency of

the    evidence       challenge      by       determining      whether,          viewing       the

evidence   in      the    light    most       favorable       to    the    government,         any

rational trier of fact could find the essential elements of the

crime beyond a reasonable doubt.                     United States v. Collins, 412

F.3d   515,     519      (4th Cir. 2005).             We   review         both       direct    and

circumstantial           evidence,        and        accord        the    government           all

reasonable inferences from the facts shown to those sought to be

established.            United     States       v.    Harvey,       532       F.3d    326,     333

                                                8
(4th Cir. 2008).     In reviewing for sufficiency of the evidence,

we do not review the credibility of the witnesses, and assume

that the jury resolved all contradictions in the testimony in

favor of the government.           Kelly, 510 F.3d at 440.           We will

uphold the jury’s verdict if substantial evidence supports it,

and will reverse only in those rare cases of clear failure by

the prosecution.     Foster, 507 F.3d at 244-45.

            May challenges each count for which he was convicted,

and we address each in turn.



            a.   Count One

            Because this count involved a conspiracy charge under

21 U.S.C. § 846, the Government was required to prove (1) an

agreement between May and another person to engage in conduct

that violated a federal drug law; (2) May’s knowledge of the

conspiracy; and (3) May’s knowing and voluntary participation in

the conspiracy.     See United States v. Strickland, 245 F.3d 368,

384-85 (4th Cir. 2001).          Since a conspiracy is by its nature

clandestine and covert, it is generally proved by circumstantial

evidence.        United   States    v.     Burgos,    94   F.3d     849,     857

(4th Cir. 1996)     (en   banc).         Evidence    tending   to    prove    a

conspiracy   may   include   a    defendant’s   relationship      with     other

members of the conspiracy, and the existence of a conspiracy may

be inferred from a development and collocation of circumstances.

                                      9
Id. at 858.          “Circumstantial evidence sufficient to support a

conspiracy      conviction        need     not      exclude        every      reasonable

hypothesis of innocence, provided the summation of the evidence

permits a conclusion of guilt beyond a reasonable doubt.”                               Id.

(citation omitted).

              May argues that, at best, the Government’s evidence

shows that he had a buyer-seller relationship with Kenney and

Jefferson.       Such     a   relationship        is     not,    in    and    of   itself,

evidence of a conspiracy.            United States v. Mills, 995 F.2d 480,

485 (4th Cir. 1993).

              After    review   of   the    record,       we     are    unpersuaded      by

May’s claims.         First, evidence of a buyer-seller relationship is

relevant to “the issue of whether a conspiratorial relationship

exists,”      United     States      v.    Yearwood,        518        F.3d    220,     226

(4th Cir. 2008)        (internal     quotation      marks       omitted).          Further,

“[e]vidence of a buy-sell transaction coupled with a substantial

quantity of drugs . . . support[s] a reasonable inference that

the parties [are] co-conspirators.”                    United States v. Reid, 523

F.3d   310,    317     (4th Cir. 2008)          (internal       quotation     marks    and

ellipsis      omitted).         Similarly,        continued       relationships         and

repeated drug transactions between parties are indicative of a

conspiracy,       particularly           when      the      transactions            involve

substantial amounts of drugs.             Id.



                                           10
              Here,          May’s   statements        to     police,    coupled       with

Kenney’s      and       Jefferson’s       testimony,         indicate   that     May    was

involved     in     a    longstanding       relationship        with    both     men   that

centered around the purchase, processing, and distribution of

cocaine and cocaine base.                  May frequently “fronted” Jefferson

cocaine      base       to    distribute    to       others.        Jefferson    “cooked”

cocaine into cocaine base for May.                     Kenney frequently purchased

large quantities of cocaine base from May.                          In light of these

facts, the jury was permitted to convict May of the conspiracy

charge, and we will not disturb that conviction.



              b.    Count Two

             May next argues that the evidence was insufficient to

convict him of distribution of five grams or more of cocaine

base.      The      Government       sought      to    prove    this    charge    through

evidence that on April 21, 2008, Kenney conducted a controlled

purchase of cocaine base from May wherein he purchased fourteen

grams of cocaine base for $400.                       The elements of distribution

are   “(1)    distribution           of   [a]    narcotic      controlled      substance,

(2) knowledge of the distribution, and (3) intent to distribute

the narcotic controlled substance.” United States v. Randall,

171 F.3d 195, 209 (4th Cir. 1999).

             May argues that while witnesses agreed that Kenney was

present    in      May’s      home   on   the    day    of    the   alleged    controlled

                                                11
transaction, several of his witnesses disputed Kenney’s account.

At    bottom,     May’s    challenge     is       based   on   a    dispute     over     the

credibility of the witnesses.                The jury was entitled to believe

Kenney’s     account      over   those    of      May’s   witnesses.          It   is,    of

course, axiomatic that we do not review the credibility of the

witnesses.      See Kelly, 510 F.3d at 440.



             c.     Count Three

             May next argues that there was insufficient evidence

for    the   jury    to    convict     him     of    possession       with    intent      to

distribute.        In order to establish a violation of § 841(a)(1),

the     government        must    prove        beyond      a       reasonable      doubt:

“(1) possession of the controlled substance; (2) knowledge of

the possession; and (3) intent to distribute.”                       United States v.

Hall, 551 F.3d 257, 267 n.10 (4th Cir. 2009).                       Possession may be

actual or constructive.           United States v. Rusher, 966 F.2d 868,

878 (4th Cir. 1992).         “A person may have constructive possession

of contraband if he has ownership, dominion, or control over the

contraband or the premises or vehicle in which the contraband

was concealed.”           United States v. Herder, 594 F.3d 352, 358

(4th Cir.), cert. denied, 130 S. Ct. 3440 (2010).                             Intent to

distribute may be inferred if the amount of drugs found exceeds

an amount normally associated with personal consumption.                           United

States v. Wright, 991 F.2d 1182, 1187 (4th Cir. 1993).

                                             12
            On    appeal,          May    argues        that     the   only    basis       for    his

conviction    for       possession           with       intent    to    distribute         was    his

statements made to police at the time of his arrest.                                    He further

claims    that     his       statements           cannot       form    the     basis      for     his

conviction because his wife testified that he was intoxicated at

the time he was released from jail.

            Again, we are unpersuaded.                           First, May’s statements

are     sufficient          on    their        own      to    form     the    basis       of     this

conviction.           Moreover,              in    executing          the    warrant,          police

discovered cocaine base and digital scales, packaging material,

large    amounts      of         currency,        and     firearms       –    all       indicia    of

distribution.         Finally, the Government offered rebuttal evidence

attacking    May’s          claim    that         he    was    intoxicated       when      he     made

statements to police, and we will not second-guess the jury’s

decision to credit the Government’s witnesses over May’s.                                          In

sum, this evidence is more than enough to form the                                      basis of a

conviction.



            d.    Count Four

            May next argues that his conviction for possession of

a firearm by a convicted felon was not supported by sufficient

evidence.        To      support         a     conviction        for     being      a    felon     in

possession       of     a    firearm          under      18     U.S.C.       § 922(g)(1),         the

government       must        prove       the      following          elements:           “(1)     the

                                                   13
defendant previously had been convicted of a [felony]; (2) the

defendant knowingly possessed . . . the firearm; and (3) the

possession was in or affecting commerce, because the firearm had

traveled in interstate or foreign commerce at some point during

its existence.”       United States v. Moye, 454 F.3d 390, 394-95

(4th Cir. 2006) (en banc).

            Here, three firearms were found in May’s home.                   He

conceded that he was a convicted felon and admitted that he

possessed the firearms, and as we have already concluded that

his   statements     were    admissible,     the    evidence   supports    this

conviction.



            e.    Count Five

            May    argues     that    the    Government    did   not      adduce

sufficient evidence to convict him of Count Five, possession of

a firearm in furtherance of a drug trafficking offense.                      In

order to prove a 18 U.S.C. § 924(c) violation, the Government

must prove two elements:         “(1) the defendant used or carried a

firearm, and (2) the defendant did so during and in relation to

a   drug   trafficking      offense   or    crime   of   violence.”       United

States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997).

            The Government adduced evidence that May possessed the

firearms, two of which were located in the room where police

discovered the strong evidence of drug distribution activities.

                                       14
The     Government    also        adduced       uncontroverted           expert       witness

testimony     that    drug        dealers       rely      on    firearms       to     protect

themselves because they cannot avail themselves of traditional

law     enforcement       services       for    protection.             May    claims    that

because not all of the guns were loaded, they were not used in

furtherance      of   a    drug     crime.          The   presence        of    ammunition,

however, is only one factor weighing in favor of concluding that

the   firearms    were      used    in    furtherance          of   a   drug    trafficking

crime.     Based on the location of the firearms, the presence of

ammunition in the handgun seized, and May’s statements, the jury

could properly have convicted him of a violation of 18 U.S.C.

§ 924(c).     We will therefore affirm May’s convictions.



                      III.       Drug Quantity Calculation

            Finally, May argues that the district court erred in

calculating the amount of drugs attributable to him.                                The court

concluded that May was accountable for 3304 grams of cocaine

base.     We review a sentence for reasonableness under an abuse-

of-discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).      A preserved objection to a sentence is reviewed for

harmless error.       See Puckett v. United States, 129 S. Ct. 1423,

1432 (2009) (noting that procedural errors at sentencing are

“routinely    subject       to     harmlessness        review”);        see    also     United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (preserved

                                               15
claims are reviewed for abuse of discretion, and if the court

finds abuse, reversal is required unless the court concludes the

error was harmless).

           Here, the only claim of sentencing error raised by May

is that the drug quantity was incorrect.         However, as May was

sentenced to the statutory mandatory minimum, any error in drug

quantity calculation is clearly harmless.        We therefore affirm

his sentence.

           Accordingly, we affirm the district court’s judgment.

Counsel’s motion to withdraw/substitute counsel is denied.           We

dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    16